



                                                           JS-6





                         UNITED STATES DISTRICT COURT

               CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION


   WRIGHT, DONALD,                    ) Case No. CV 19-06823-SVW (AS)
                                        )
                     Petitioner,      ) ORDER OF DISMISSAL
                                        )
                                      )
          v.                            )
                                      )
     RACKLEY, RON, Warden,              )
                                      )
                       Respondent.      )
                                      )

                                   BACKGROUND

        On August 6, 2019, Donald Wright (“Petitioner”), a California
   state prisoner proceeding pro se, filed a Petition for Writ of
   Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.
   § 2254 (“Petition”). (Docket Entry No. 1). Petitioner challenges
   the 36-years-to-life sentence he received following his 1994
   convictions for second degree robbery and evading in the Los

    Angeles County Superior Court (Case No. TAO30176-02).1                    The
    Petition alleges the following claims for federal habeas relief:
    (1) “The California Supreme Court’s Denial of Petitioner Wright’s
    ‘Petition for Review’[] Denied Him the Right to Redress an Illegal
    Sentence.”;   and    (2)   “Petitioner      Wright    Suffered   an   Illegal
    Sentence as a Result of ‘Judicial Error.’”               (Petition at 5-6,
    Memorandum of Points and Authorities at 4-15).

         On March 5, 1999, Petitioner filed a Petition for Writ of
   Habeas Corpus, challenging the same convictions.                 See Donald
   Redick a.k.a. Donald Wright v. C.A. Terhune, et al., Case No. CV
   99-2338-HLH (CT); Docket Entry No. 1 (“the prior habeas action”).
   On September 29, 1999, the district court issued an Order and
   Judgment   denying     that   habeas       petition   with   prejudice,    in
   accordance with the recommendations of the assigned Magistrate
   Judge.   (Id.; Docket Entry Nos. 37-38).          On January 6, 2000, the
   district court denied Petitioner a certificate of appealability.
   (Id.; Docket Entry No. 44).      On April 26, 2000, the Ninth Circuit
   Court of Appeals denied Petitioner’s request for a certificate of
   appealability.      (Id.; Docket Entry No. 48).

        On July 20, 2014, Petitioner filed a Petition for Writ of
   Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.

        
               Although the Petition alleges that Petitioner received
   a prison sentence of 25-years-to-life (Petition at 2),
     Petitioner’s sentence was actually 36-years-to-life. (See Donald
   Redick, a.k.a. Donald Wright v. C.A. Terhune, et al., Case No. CV
     99-2338-HLH (CT); Docket No. 31 at 2).

                                            
    § 2254, challenging the same convictions.          See Donald Gebe Wright
    v. Ron Rackley, Case No. CV 14-5922-SVW (AS); Docket Entry No. 1.
    On February 2, 2015, the Court issued an Order and Judgment
    denying and dismissing that habeas petition without prejudice as
    an unauthorized, successive petition. (Id.; Docket Entry Nos. 14-
    15).       On February 27, 2015, the Court denied Petitioner’s motion
    for relief from Judgment pursuant to Fed. R. Civ. P. 60(b)(6).
    (Id.; Docket Entry No. 18). On March 26, 2015, the district court
    denied Petitioner’s request for a Certificate of Appealability.
   (Id.; Docket Entry No. 21).           On September 18, 2015, the Ninth
   Circuit      Court   of   Appeals   denied   Petitioner’s   request   for    a
   Certificate of Appealability.          (Id.; Docket Entry No. 26).

          On November 24, 2015, Petitioner filed a “Martinez Motion
   Under Trevino vs. Thaler 133 S.Ct. (2013).”          See Donald Wright v.
   Ron Rackley, Case No. CV 15-09142-SVW; Docket Entry No. 1.                  On
   December 10, 2015, Petitioner filed an “Amended Martinez Motion
   Under Trevino vs. Thaler 133 S.Ct. (2013).” (Id.; Docket Entry No.
   3).    On December 14, 2015, Petitioner filed a “Martinez Motion
   Under Trevino v. Thaler 133 S.Ct. (2013)” (id.; Docket Entry No.
   5), which the Court construed as a Petition for Writ of Habeas
   Corpus by a Person in State Custody pursuant to 28 U.S.C. § 2254
   (“Petition”), challenging the same convictions (id.; Docket Entry
   No. 7 at 1-2).2       On June 29, 2016, the district court issued an
   Order and Judgment denying and dismissing that habeas petition

            
             The Court disregarded Petitioner’s prior pleadings.
     (Id.; Docket Entry No. 7 at 2 n.1).

                                            
    without prejudice as an unauthorized, successive petition. (Id.;
    Docket Entry Nos. 7-8).       On May 23, 2019, the district court
    denied Petitioner’s request for authorization to file a second or
    successive petition in this Court.       (Id.; Docket Entry No. 11).

                                DISCUSSION

            The Antiterrorism and Effective Death Penalty Act of 1996
    (“AEDPA”), enacted on April 24, 1996, provides in pertinent part
   that:
                (a) No circuit or district judge shall be required
             to entertain an application for a writ of habeas corpus
           to inquire into the detention of a person pursuant to a
             judgment of a court of the United States if it appears
           that the legality of such detention has been determined
             by a judge or court of the United States on a prior
           application for a writ of habeas corpus, except as
             provided in §2255.

                  (b)(1) A claim presented in a second or successive
           habeas corpus application under section 2254 that was
             presented in a prior application shall be dismissed.

                  (2) A claim presented in a second or successive
           habeas corpus application under section 2254 that was
             not presented in a prior application shall be dismissed
           unless--
                (A) the applicant shows that the claim relies on a
             new rule of constitutional law, made retroactive to
           cases on collateral review by the Supreme Court, that
             was previously unavailable; or

                  (B)(i) the factual predicate for the claim could
           not have been discovered previously through the exercise
             of due diligence; and

                  (ii) the facts underlying the claim, if proven and
           viewed in light of the evidence as a whole, would be
             sufficient to establish by clear and convincing evidence
           that, but for constitutional error, no reasonable fact
             finder would have found the applicant guilty of the
           underlying offense.

                                     
              (3)(A) Before a second or successive application
          permitted by this section is filed in the district
         court, the applicant shall move in the appropriate court
          of appeals for an order authorizing the district court
         to consider the application.
              (B) A motion in the court of appeals for an order
          authorizing the district court to consider a second or
         successive application shall be determined by a three-
          judge panel of the court of appeals.

               (C) The court of appeals may authorize the filing
         of a second or successive application only if it
          determines that the application makes a prima facie
         showing that the application satisfies the requirements
          of this subsection.

               (D) The court of appeals shall grant or deny the
        authorization to file a second or successive application
          not later than 30 days after the filing of the motion.

               (E) The grant or denial of an authorization by a
        court of appeals to file a second or successive
          application shall not be appealable and shall not be the
        subject of a Petition for Rehearing or for a Writ of
          Certiorari.

               (4) A district court shall dismiss any claim
        presented in a second or successive application that the
          court of appeals has authorized to be filed unless the
        applicant   shows   that   the   claim   satisfies   the
          requirements of this section. 28 U.S.C. § 2244.

        28 U.S.C. § 2244(b)(3) “creates a ‘gatekeeping’ mechanism for
   the consideration of second or successive applications in district
   court.   The prospective applicant must file in the court of
   appeals a motion for leave to file a second or successive habeas
   application in the district court.   § 2244(b)(3)(A).”   Felker v.
   Turpin, 518 U.S. 651, 657 (1996).

        The instant Petition, filed on August 6, 2019, and the prior
   habeas action both challenge Petitioner’s custody pursuant to the
   same 1994 judgment entered by the Los Angeles County Superior

                                     
    Court.    Accordingly,   the   instant   Petition   is   a   second   or
    successive habeas petition for purposes of 28 U.S.C. § 2244.
    Therefore, Petitioner was required to obtain authorization from
    the Court of Appeals before filing the present Petition.        See 28
    U.S.C. §2244(b)(3)(A).   No such authorization has been obtained
    in this case.

         Moreover, the claim asserted in the instant Petition does not
    appear to fall within the exceptions to the bar on second or
   successive petitions because the asserted claim is not based on
   newly discovered facts or a “a new rule of constitutional law,
   made retroactive to cases on collateral review by the Supreme
   Court, that was previously unavailable.” Tyler v. Cain, 533 U.S.
   656, 662 (2001).   However, this determination must be made by the
   United States Court of Appeals upon a petitioner’s motion for an
   order authorizing the district court to consider his second or
   successive petition. 28 U.S.C. § 2244(b); see also Burton v.
   Stewart, 549 U.S. 147, 157 (2007)(where the petitioner did not
   receive authorization from the Court of Appeals before filing
   second or successive petition, “the District Court was without
   jurisdiction to entertain [the petition]”); Barapind v. Reno, 225
   F.3d 1100, 1111 (9th Cir. 2000)(“[T]he prior-appellate-review
   mechanism set forth in § 2244(b) requires the permission of the
   court of appeals before ‘a second or successive habeas application
   under § 2254’ may be commenced.”).

        Because Petitioner has not obtained authorization from the

                                       
    Ninth Circuit Court of Appeals, this Court cannot entertain the
    present Petition.    See Burton v. Stewart, supra.

                                   ORDER

         Accordingly, IT IS ORDERED that the Petition be dismissed
    without prejudice.

         LET JUDGMENT BE ENTERED ACCORDINGLY.

   DATED:   August 13, 2019
              ________________

                                   ___________________________
                                     ______
                                         _ __
                                           _ ____________
                                                       ___
                                                       __
                                          STEPHEN V. WILSON
                                                     WILSO
                                                        S
                                   UNITED STATES DISTRICT JUDGE














                                      
